Exhibit 10.1
EXECUTION COPY


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and entered into this
28th day of April, 2020 (this “Agreement”) by and between Sutter Rock Capital
Corp., a Maryland corporation (the “Company”), and Mark D. Klein (the
“Executive”).


WHEREAS, the Company is an internally managed, closed-end management investment
company that has elected to be treated as a business development company under
the Investment Company Act of 1940;


WHEREAS, the Company and the Executive previously entered into an employment
agreement, dated April 23, 2019 (the “Prior Employment Agreement”);
WHEREAS, the Company changed its name, as of July 30, 2019, to “Sutter Rock
Capital Corp.” from “GSV Capital Corp.”; and
WHEREAS, the parties desire to amend and restate the Prior Employment Agreement
in its entirety to secure the Executive’s employment during the Term (as
hereinafter defined), on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.
Position. The Company hereby reaffirms its employment of the Executive and the
Executive agrees to continue to serve the Company as Chief Executive Officer on
the terms and conditions set forth in this Agreement. The Executive also agrees
to serve as a director of the Company and as a voting member of the Company’s
Investment Committee.

2.
Employment Term. Subject to the provisions of Section 8, the Executive’s
employment by the Company under this Agreement commenced on March 12, 2019, (the
“Effective Date”) and shall end on December 31, 2023 (the “Term”). Unless
terminated earlier pursuant to Section 8, the Term shall be automatically
extended for one year on December 31, 2023, and then on each succeeding
anniversary of December 31, 2023, unless either party elects, in writing, to
terminate this Agreement at least thirty (30) days prior to the expiration of
the then current Term. In the event that the Company declines to extend the Term
of this Agreement and the Executive’s employment is terminated, the Executive’s
termination shall be treated as a termination Without Cause and the Executive
shall receive Accrued Benefits through the date of the Executive’s termination
and Severance Benefits in accordance with the terms of Section 8(f), provided,
however, that the Executive is willing and able to execute such extension and to
continue performing services under this Agreement.

3.
Duties. During the Executive’s employment, the Executive shall have all the
power, authority and responsibilities customarily related to the Executive’s
position as Chief Executive Officer of the Company and as may be assigned by and
under the direction and control of the Board of Directors of the Company (the
“Board”). During the Term, the Executive shall not engage in any other business
activity that would materially interfere with the Executive’s responsibilities
or performance of duties under this Agreement, unless approved by the Board.
Notwithstanding the foregoing, nothing herein shall prohibit the Executive from
(i) subject to prior approval of the Board, accepting directorships unrelated to
the Company that do not give rise to any conflicts of interest with the Company
or its Affiliates, (ii) engaging in charitable



1







--------------------------------------------------------------------------------







and civic activities, so long as such outside interests do not interfere with
the performance of Executive’s duties hereunder, or (iii) engaging in activities
expressly permitted by Exhibit A hereto.
4.
Compensation.

a.
Base Salary. During the Term, the Executive shall be compensated for the
Executive’s services at an initial annual rate of base salary of eight hundred
fifty thousand dollars ($850,000), which may be reviewed and increased (but not
decreased) on an annual basis by the Board in its sole discretion, payable in
accordance with the Company’s regular payroll schedule (the “Base Salary”). All
payments made to or on behalf of the Executive under the terms of this
Agreement, including all payments of Base Salary and any bonuses, shall be
subject to all withholding required by law (such as income and payroll taxes)
and such additional withholding as may be agreed upon by the Executive.

b.
Annual Bonus Arrangements. The Executive will be eligible to receive annual
bonus payments up to one hundred percent (100%) of the Executive’s
then-effective Base Salary, payable in amounts and at such times as determined
in good faith by the Board, based on meeting Company performance objectives,
performance goals, and other objectives as mutually agreed upon by the Board and
the Executive, and as may be amended from time to time (the “Annual Bonus”). The
Executive must remain employed by the Company through the date on which the
Annual Bonus is earned, which is December 31 of each year, whether or not the
Executive remains employed by the Company on the date the bonus is actually
payable. Notwithstanding the foregoing, in the event that the Executive is
terminated for Cause (as defined below) prior to the payment of any Annual
Bonus, the Executive shall not be entitled to the payment of such Annual Bonus.

c.
Additional Bonus. The Executive will be eligible to receive an additional bonus
in excess of the Annual Bonus (the “Additional Bonus”) as determined by the
Compensation Committee of the Board in its sole discretion, provided that the
Executive will use one hundred percent (100%) of the Net Amount (defined below)
to purchase shares of common stock of the Company in accordance with Company
policies and procedures and applicable law. The “Net Amount” means the gross
amount of the Additional Bonus less all withholding required by law (such as
income and payroll taxes) and such additional withholding as may be agreed upon
by the Executive.



d.
Equity. The Executive shall, in the Company’s sole discretion, be eligible to
receive awards of equity in accordance with the terms and conditions set forth
in the applicable equity incentive plan and equity award agreement.

1.
Benefits.

a.
Employee Benefits. During the Term, the Company will provide the Executive the
highest level and most favored nation employee benefits coverage (including
life, health accident insurance and disability programs) provided by the
Company. Such participation shall be subject to the terms of the applicable plan
documents and policies generally applicable to Company employees, including,
without limitation, plan terms or policies relating to employee contributions
under any such plans.

b.
Vacation and Sick Leave. The Executive will be entitled to five (5) weeks of
paid time off in the form of vacation and sick leave (without taking into
account any qualified disability leave offered pursuant to the Company’s
disability benefit programs in place from time to time), subject to the terms
and conditions of the Company’s policies, procedures, and practices applicable
to similarly situated employees and applicable law.



- 2 -





--------------------------------------------------------------------------------







2.
Business Expenses. The Executive shall be reimbursed for all reasonable expenses
(including, without limitation, travel and lodging expenses) incurred by the
Executive during the Term, upon presentation by the Executive of documentation,
expense statements, vouchers and/or such other supporting information as the
Company may reasonably request.

3.
Freedom to Contract. The Executive represents and warrants that the Executive
has the right to enter into this Agreement and that the Executive is eligible
for employment by the Company. The Executive further agrees to hold the Company
and its Affiliates harmless from any and all liability arising out of any
contractual obligations entered into by the Executive that would prevent the
Executive from performing the services the Executive is required to perform
under this Agreement.

4.
Termination. Notwithstanding the provisions of Section 2, the Executive’s
employment under this Agreement and the Term hereunder shall terminate on the
earliest of the following dates:

a.
Death. On the date of the Executive’s death. In the event of the death of the
Executive, the Company shall pay to the Executive’s legal representatives or
named beneficiaries (as designated in a writing delivered to the Company) (the
“Estate”) the Executive’s (i) earned but unpaid Base Salary, (ii) any accrued
but unpaid paid time off or vacation payable in accordance with applicable
Company policy and the terms of this Agreement, (iii) any reimbursable business
expenses incurred, but not yet reimbursed to the Executive, and (iv) any
benefits earned through the date of the Executive’s termination in accordance
with the terms of the applicable benefit plans (collectively, the “Accrued
Benefits”). The Accrued Benefits shall be paid by the Company to the Estate
within five (5) days of the receipt by the Company of documentation in
connection with proof of the Executive’s death, as required by applicable law
and reasonably requested by the Company. The Company shall also pay the Estate
(i) any unpaid Annual Bonus for the preceding fiscal year and (ii) a pro-rated
portion of the Annual Bonus for the current fiscal year based on the number of
days that the Executive was employed by the Company for during the year of the
Executive’s termination (“Pro-Rated Bonus”), payable in accordance with the
timing as set forth in Section 8(h). Furthermore, notwithstanding anything in
the applicable equity incentive plan and/or equity award agreement to the
contrary, any unvested portion of any equity awards held by the Executive shall
vest in full and become exercisable and free from forfeiture or repurchase, as
applicable, as of the effective date of the release as set forth in Section
8(i).

b.
Disability. On the date specified in a written notice from the Company
terminating the Executive’s employment due to Disability, or in the event no
date is specified in the notice, on the date on which the notice is delivered to
the Executive. For the purposes of this Agreement, “Disability” shall mean that
(x) the Executive shall have failed to perform the services contemplated under
this Agreement due to a medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a period
of 180 consecutive days, or a total of at least 240 calendar days during any
365-day period, or (y) a determination of permanent disability shall have been
made by a physician satisfactory to both the Executive and the Company, provided
that if the Executive and the Company do not agree on a physician, the Executive
and the Company shall each select a physician and these two together shall
select a third physician whose determination as to disability shall be binding
on both parties. In the event of the termination of the Executive’s employment
pursuant to this Section 8(b), the Company shall pay to the Executive the
Executive’s Accrued Benefits earned as of the date of the Executive’s
termination. The Company shall also pay the Executive (i) any unpaid Annual
Bonus for the preceding fiscal year, and (ii) the Pro-Rated Bonus, payable in
accordance with the timing as set forth in Section 8(h). Furthermore,
notwithstanding anything in the applicable equity incentive plan and/or equity
award agreement to the contrary, any



- 3 -





--------------------------------------------------------------------------------







unvested portion of any equity awards held by the Executive shall vest in full
and become exercisable and free from forfeiture or repurchase, as applicable, as
of the effective date of the release as set forth in Section 8(i).
c.
For Cause. On the date of delivery of a notice from the Company terminating the
Executive’s employment for Cause. For purposes of this Agreement, the Company
shall have “Cause” to terminate the Executive’s employment hereunder in the
event: (i) the Executive shall have willfully failed and continued to fail
substantially to perform the duties (other than due to Disability or any failure
that the Company anticipated or had reason to anticipate after the issuance by
the Executive of a notice of termination) for thirty (30) days after a written
demand for performance is delivered to the Executive on behalf of the Company
which specifically identifies the manner in which it is alleged that the
Executive has not substantially performed his duties, provided that the
Company's economic performance or failure to meet any specific projection shall
not, in and of itself, constitute “Cause”; (ii) the Executive shall have engaged
in (A) any material misappropriation of funds, properties, or assets of the
Company, it being understood that “material” for these purposes shall take into
account both the amount of funds, properties or assets misappropriated, and the
circumstances thereof (including the intent of the Executive in connection
therewith); (iii) any malicious damage or destruction of any property or assets
of the Company, whether resulting from the Executive's willful actions or
omissions or the Executive's gross negligence; (iv) the Executive shall (A) have
been convicted of a crime involving moral turpitude or constituting a felony
relating to the Company or (B) entered a plea of nolo contendere to any such
crime, either of which has had a material adverse effect upon the business of
the Company; (v) the Executive shall have (A) materially breached his
obligations under Sections 10, 11 and 13 hereof or (B) breached any of the other
material provisions of this Agreement and such breach shall remain uncured by
the Executive within 30 days following receipt of notice from the Company
specifying such breach; and/or (vi) (AA) the Executive is sanctioned by a
federal or state government or agency with material violations, provided that
such violations are willful and knowing violations on the Executive’s part, of
federal or state securities laws relating to the Company and for which the
Executive is directly responsible, or (BB) the Executive is found by any court,
or by any judicial or administrative process or proceeding, to have committed
any such violation, provided that any such violation has had a material adverse
effect upon the business of the Company. In the event of the termination of the
Executive’s employment for Cause pursuant to this Section 8(c), the Company
shall pay to the Executive Accrued Benefits that had been earned but unpaid as
of the date of the termination, and the Executive shall receive no further
payments of any kind.

d.
Without Cause. On the date specified in a written notice from the Company
terminating the Executive’s employment Without Cause, or in the event no date is
specified in the notice, on the date on which the notice is delivered to the
Executive, provided that such termination may take place no earlier than thirty
(30) days after the Company has provided written notice to the Executive of the
Company’s intent to terminate employment. The Company reserves the right to
provide payment at the Executive’s then-current Base Salary in lieu of all or
any portion of such notice period. For purposes of this Agreement, “Without
Cause” shall mean any reason for the Company’s decision to terminate the
Executive’s employment other than by reason of the Executive’s death,
Disability, or for Cause, as provided in subsections (a) through (c) above. In
the event of the termination of the Executive’s employment Without Cause
pursuant to this Section 8(d), the Company shall pay to the Executive all
Accrued Benefits through the date of such termination, and Severance Benefits
(as defined below).



- 4 -





--------------------------------------------------------------------------------







e.
For Good Reason. By the Executive for Good Reason as set forth herein. “Good
Reason” for purposes of this Agreement shall mean the occurrence of any of the
following events without the Executive’s consent: (i) any material reduction in
the Executive’s then current Base Salary; (ii) the assignment to the Executive
of any duties inconsistent with his status as Chief Executive Officer of the
Company, his removal from the position of Chief Executive Officer of the
Company, or a material diminution in the Executive’s duties, title, or reporting
relationship; (iii) the relocation of the Executive’s work location to a
location that is more than thirty (30) miles from the Executive’s then-current
principal work location, provided, however, that travel during the ordinary
course of performance of the Executive’s duties will not constitute Good Reason;
and/or (iv) the Company ceasing to provide, in the aggregate, substantially the
same employee benefits that are set forth in Section 5(a) of this Agreement or a
material breach by the Company of any other provision of this Agreement;
provided that, in each case, (A) within sixty (60) days of the first occurrence
of such event, the Executive must give written notice to the Board stating in
reasonable detail the actions or omissions purported to constitute Good Reason,
(B) such event is not corrected within thirty (30) days after receiving the
Executive’s written notice (the “Cure Period”), and (C) the Executive terminates
the Executive’s employment within thirty (30) days following the end of the Cure
Period. In the event of the termination by the Executive for Good Reason
pursuant to this Section 8(e), the Company shall pay to the Executive all
Accrued Benefits through the date of such termination, and Severance Benefits.

f.
Severance Benefits. In the event of the termination of the Executive’s
employment by the Company under Section 8(d) (Without Cause) and/or by the
Executive under Section 8(e) (for Good Reason) (each, a “Qualifying
Termination”), the Company shall pay the Executive each of the following
benefits (“Severance Benefits”):

(i)
The Company shall pay the Executive a lump sum amount of severance equal to the
product of: (A) the Multiplier; and (B) the sum of (aa) the Executive’s
then-current Base Salary, and (bb) the Annual Bonus earned by the Executive for
the preceding fiscal year (“Prior Annual Bonus”). For purposes of this
Agreement, the “Multiplier” shall equal two (2), provided, however, that the
Multiplier shall equal three (3) if (x) the Qualifying Termination occurs within
the first anniversary of a Change in Control event, (y) the Executive did not
vote in favor of such Change in Control, and (z) the Company’s net assets are
greater than one hundred million dollars ($100,000,000) as determined by the
Board in good faith. This severance amount shall be paid to the Executive within
thirty (30) days following the effective date of the release as set forth in
subsection (i). For the avoidance of doubt and for purposes of calculating
severance under this Section, (1) if the Qualifying Termination occurs during
fiscal year 2020, the Prior Annual Bonus shall equal the Executive’s
then-current Base Salary; and (2) if the Qualifying Termination occurs during
fiscal year 2021, the Prior Annual Bonus shall equal the annualized rate of the
Annual Bonus earned for fiscal year 2020.

(ii)
Notwithstanding anything in the applicable equity incentive plan and/or equity
award agreement to the contrary, any unvested portion of any equity awards held
by the Executive shall vest in full and become exercisable and free from
forfeiture or repurchase, as applicable, as of the date of the effective date of
the release as set forth in Section 8(i).

(iii)
The Company shall provide, at the Company’s cost, continuation health insurance
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) during the eighteen (18) months following the date of termination
(“COBRA Coverage Period”), provided that, these payments for continuation
coverage under COBRA shall cease prior to the end of the COBRA Coverage Period
if the Executive becomes eligible for other group health insurance coverage



- 5 -





--------------------------------------------------------------------------------







from a new employer, and provided further that such coverage provided during the
COBRA Coverage Period shall be included in (and not in addition to) the
continuation period under COBRA.
(iv)
The Executive shall receive any unpaid Annual Bonus for the preceding fiscal
year and the Pro-Rated Bonus, payable in accordance with the timing as set forth
in Section 8(h).

For the purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following events during the Term:


(i)
a majority of the Board ceases to be comprised of Incumbent Directors (as
defined below); or



(ii)
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) is or becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act) of more than 25% of
the combined voting power of the then-outstanding voting stock of the Company;
or

(iii)
the consummation of a consolidation, merger, stock sale or similar transaction
or series of related transactions (or a sale or transfer of all or substantially
all of the Company's assets) (each, a "Business Transaction"), unless, in any
such case, (A) no Person (other than the Company, any entity resulting from such
Business Transaction or any employee benefit plan (or related trust) sponsored
or maintained by the Company, any Subsidiary or such entity resulting from such
Business Transaction) beneficially owns, directly or indirectly, 25% or more of
the combined voting power of the then-outstanding shares of voting stock of the
entity resulting from such Business Transaction or, if it is such entity, the
Company, and (B) at least one-half of the members of the Board of Directors of
the entity resulting from such Business Transaction were Incumbent Directors at
the time of the execution of the initial agreement providing for such Business
Transaction; or

(iv)
the dissolution or liquidation of the Company.

For purposes of this Agreement, “Incumbent Directors” shall mean individuals
who, as of the date hereof, are directors of the Company and any individual
becoming a director subsequent to the date hereof whose election, nomination for
election by the Company's shareholders or appointment was approved by a vote of
at least two-thirds of the then Incumbent Directors (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without objection to such nomination); provided
however, that an individual shall not be an Incumbent Director if such
individual's election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Exchange Act) with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.


g.
By the Executive. Notwithstanding the foregoing, the Executive may terminate the
Executive’s employment under this Agreement, provided that such termination may
take place no earlier than thirty (30) days after the Executive has provided
written notice to the Company of the Executive’s intent to terminate employment.
The Company reserves the right to provide payment at the Executive’s
then-current Base Salary in lieu of all or any portion of such notice period. In
the event Executive terminates the Executive’s employment under this Section
8(g), the Executive shall receive all Accrued Benefits through the date of such
termination.



- 6 -





--------------------------------------------------------------------------------







h.
Bonus Payment Timing. Subject to the execution and non-revocation of a release
as set forth in Section 8(i) and in substantially similar to the form attached
hereto as Exhibit B, the Company shall (A) pay any unpaid Annual Bonus for the
preceding fiscal year otherwise payable under this Section 8 within thirty (30)
days following the date of the effective date of such release; and (B) subject
to the execution and non-revocation of an additional release of claims
substantially similar to the form attached hereto as Exhibit B, pay the
Pro-Rated Bonus otherwise payable under this Section 8 in accordance with the
Company’s regular bonus payment schedule for the Annual Bonus for that calendar
year, as otherwise payable to similarly situated active employees of the
Company, but no later than 2.5 months following the end of the calendar year in
which it was earned.

i.
Release. As a precondition to the payment of any amounts or benefits in addition
to earned but unpaid Base Salary upon termination of the Executive’s employment
under this Agreement, including but not limited to each Severance Benefit, the
Executive or the Estate, as applicable, shall be required to execute one or more
release of any claims against the Company, Affiliates, and their employee,
officers, directors, and shareholders arising out of the Executive’s employment
or termination in a form attached hereto as Exhibit B.

5.
Intellectual Property. All inventions, technology, processes, innovations,
ideas, improvements, developments, methods, designs, analyses, trademarks,
service marks, and other indicia of origin, writings, audiovisual works,
concepts, drawings, reports and all similar, related, or derivative information
or works (whether or not patentable or subject to copyright), including but not
limited to all patents, copyrights, copyright registrations, trademarks, and
trademark registrations in and to any of the foregoing, along with the right to
practice, employ, exploit, use, develop, reproduce, copy, distribute copies,
publish, license, or create works derivative of any of the foregoing, and the
right to choose not to do or permit any of the aforementioned actions, which
relate to the Company’s actual or anticipated business, research and development
or existing or future products or services and which are conceived, developed or
made by the Executive while employed by the Company or any of their predecessors
(collectively, the “Work Product”) belong to the Company. All Work Product
created by the Executive while employed by the Company or any of its
predecessors will be considered “work made for hire,” and as such, the Company
is the sole owner of all rights, title, and interests therein. All other rights
to any new Work Product and all rights to any existing Work Product, including
but not limited to all of the Executive’s rights to any copyrights or copyright
registrations related thereto, are conveyed, assigned and transferred to the
Company pursuant to this Agreement. The Executive will promptly disclose and
deliver such Work Product to the Company and, at the Company’s expense, perform
all actions reasonably requested by the Company (whether during or after the
Executive’s employment with the Company) to establish, confirm and protect such
ownership (including, without limitation, the execution of assignments,
copyright registrations, consents, licenses, powers of attorney and other
instruments).

Notwithstanding the foregoing, to the extent required under California Labor
Code Sections 2870-2872, nothing in this Section 9 shall apply to any invention
that the Executive developed entirely on the Executive’s own time, without using
the Company’s equipment, supplies, facilities, or trade secret information
except for those inventions that either: (i) relate to the Company business at
the time of conception or reduction to practice, or to actual or demonstrably
anticipated research or development of the Company; or (ii) result from any work
performed by the Executive for the Company.
6.
Confidential Information. The Executive agrees that, during the Executive’s
employment with the Company or its Affiliates and following termination of the
Executive’s employment, except as required by law, the Executive will not,
directly or indirectly, at any time, disclose to any third person or use in any
way any non-public information or Confidential Information.



- 7 -





--------------------------------------------------------------------------------







a.
Definition. For purposes of this Agreement, “Confidential Information” shall
mean any confidential or proprietary information, including but not limited to:
(a) technical, operational and financial information, data, Trade Secrets,
formulae, processes, techniques, formats, specifications, manufacturing methods,
treatment methods, designs, sketches, photographs, plans, drawings,
specifications, samples, reports, pricing information, studies, findings,
marketing plans or proposals, inventions, ideas, customer and client lists,
information related to business opportunities and business development, and
confidential programs or procedures; (b) any intellectual property owned or
licensed by the Company or its Affiliates; (c) any information maintained by the
Company or its Affiliates as confidential or proprietary information, whether or
not it is marked as confidential; and (d) information received by the Company or
its Affiliates from third parties under confidential conditions.



b.
Notwithstanding the foregoing, Confidential Information shall not include
information: (i) that at the date hereof is in the public domain; (ii) that has
come within the public domain through no fault or action of the Executive that
has the obligation of confidentiality (provided, however, that the fact that
general information may be in or become part of the public domain, in and of
itself, does not exclude any specific information from the obligations of this
Agreement); (iii) that after the date hereof has been obtained lawfully from any
third party which was entitled to disclose such information; and/or (iv) that
the Executive is compelled to disclose by any judicial or administrative order
after having given prompt notice of such order to the Company.



c.
Obligations with respect to Confidential Information. The Executive agrees that,
during the Term and thereafter, the Executive will:



(i)
hold the Confidential Information in strict confidence; and



(ii)
not give, sell or disclose Confidential Information to any other third party,
unless such party is an auditor or contractor hired by the Company and then only
upon written approval of the Board.



For avoidance of doubt, nothing in this Agreement shall prevent the Executive
from sharing any Confidential Information or other information with regulators
or appropriate governmental agencies without notice to the Company, whether in
response to subpoena or otherwise, under the whistleblower provisions of federal
law or regulation, and no prior authorization or notification is required prior
to the Executive making any such reports or disclosures, provided, that no
attorney client privilege shall be waived.


7.
Trade Secrets. The Executive acknowledges that the Executive’s obligations under
Section 10 are separate and distinct from the Executive’s promise and
obligation, affirmed by this Agreement, not to disclose or use the Company’s or
its Affiliates’ “Trade Secrets,” as defined by the applicable federal and state
laws. During and at all times after the Term, Trade Secrets of the Company shall
be subject to the maximum protections available under applicable law and no less
protection than that provided by this Agreement applicable to “Confidential
Information,” as described in Section 10.

8.
Protected Rights. Nothing in this Agreement prohibits the Executive from
reporting to any governmental authority information concerning possible
violations of law or regulation. Provided the Executive does so consistent with
18 U.S.C. § 1833, the Executive may disclose Trade Secret information to a
government official or to an attorney for the purposes of obtaining legal advice
or use it in certain court proceedings without fear of prosecution or liability
if the Trade Secret information is filed under seal.



- 8 -





--------------------------------------------------------------------------------







9.
Non-Disparagement. The Executive and the Company each agrees that during the
Term and thereafter, neither party will disparage the other, including any
products, services or practices, any affiliates, directors, officers, agents,
representatives, stockholders or affiliates of the Company, either orally or in
writing at any time. For the avoidance of doubt, nothing in this Agreement shall
prohibit the either the Company or the Executive from making truthful statements
(a) in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings), or (b) to regulators or appropriate government agencies in
fulfillment of their statutory or regulatory obligations.

10.
Company Property. All information, materials, documents, supplies, equipment,
and other property furnished to the Executive by the Company in connection with
performance of services under this Agreement will be and remain the sole
property of the Company. On the date of the termination of the Executive’s
employment under this Agreement for any reason, or at any other time at the
Company’s request, the Executive must return to the Company all tangible and
intellectual property in whatever form belonging to the Company (including, but
not limited to, Confidential Information, Company vehicles, laptops, computers,
cell phones, wireless electronic mail devices, code, and other equipment,
information, documents, and property).

11.
Non-Disclosure. Except as otherwise required by law (including, without
limitation, in all required filings with the Securities and Exchange
Commission), the Executive shall not disclose the financial terms of this
Agreement to any person or entity, except that the financial terms of this
Agreement may be disclosed to: (a) the Executive’s attorneys, accountants, or
financial or tax advisors, and (b) members of the Executive’s immediate family;
provided, in the case of each of (a) and (b), that such persons agree not to
reveal the financial terms of this Agreement any further.

12.
Successors and Assigns, No Third Party Beneficiaries. The rights and obligations
of the Company under this Agreement shall be binding on and inure to the benefit
of the Company, its successors and permitted assigns. The rights and obligations
of the Executive under this Agreement shall be binding on and inure to the
benefit of the heirs and legal representatives of the Executive. Neither party
may assign this Agreement without the prior written consent of the other, except
that the Company may assign the Agreement to any entity acquiring all or
substantially all of the assets or the business of the Company.

13.
Waiver or Modification. Any waiver by the Company of a breach of any provision
of this Agreement shall not operate as, or be construed to be, a waiver of any
other breach of such provision of this Agreement. The failure of the Company to
insist on strict adherence to any term of this Agreement on one or more
occasions shall not be considered a waiver or deprive the Company of the right
thereafter to insist on strict adherence to that term or any other term of this
Agreement. Neither this Agreement nor any part of it may be waived, changed or
terminated orally, and any waiver, amendment or modification must be in writing
signed by the Executive and the Company.

14.
Choice of Law; Arbitration; Choice of Forum. This Agreement will be governed and
construed and enforced in accordance with the laws of the State of California
without regard to its conflicts of law rules. Any controversy, dispute or claim
arising out of this Agreement or relating to the Executive’s employment with
Company shall first be settled through good faith negotiation. If the parties
are unsuccessful at resolving the dispute through negotiation, except for
injunctive or other equitable relief or as otherwise provided in this Agreement,
any and all legal proceedings arising out of or relating to this Agreement or
relating to the Executive’s employment with Company, whether sounding in
contract, tort or statute, shall be resolved through a confidential arbitration
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”)
pursuant to the JAMS Employment Arbitration Rules and



- 9 -





--------------------------------------------------------------------------------







Procedures, or successor rules then in effect and to the extent permitted by
law. The rules and further information are available at www.jamsadr.com. The
Federal Arbitration Act, as then in effect, shall govern the interpretation and
enforcement of such arbitration proceeding. The arbitrator shall apply
California State law to the merits of any dispute or claim, without reference to
rules of conflict of law. Any determination or decision by the arbitrator will
be final and binding upon the parties and may be enforced in any court of law.
The parties agree that any arbitration will take place on an individual, and not
on a class, basis. Subject to the provisions of this Section regarding
arbitration, the Executive and the Company hereby submit to the exclusive
jurisdiction and venue of the federal and state courts located in California for
the resolution of any and all claims, causes of action or disputes arising out
of, related to the enforcement, if necessary, of any arbitral award made
pursuant to the provisions of this Section, and the Executive agrees to waive
any claim relating to forum non conveniens.
Executive Initials         Company Representative     
15.
Entire Agreement; Construction. This Agreement contains the entire understanding
of the parties relating to the subject matter of this Agreement and supersedes
all other prior written or oral agreements, understandings or arrangements
between the parties relating to the subject matter hereof, including, without
limitation, the Prior Employment Agreement. The Executive acknowledges and
agrees that the compensation paid under the terms of this Agreement shall be in
full satisfaction of any amounts due in connection with the Executive’s
employment with the Company except as otherwise expressly agreed to in writing.
The Executive acknowledges that, in entering into this Agreement, the Executive
did not rely and has not relied on any statements or representations not
contained in this Agreement. The parties acknowledge and agree that they have
been represented by counsel and that each of the parties has participated in the
drafting of this Agreement. Accordingly, it is the intention and agreement of
the parties that the language, terms and conditions of this Agreement are not to
be construed in any way against or in favor of any party hereto by reason of the
responsibilities in connection with the preparation of this Agreement.

16.
Severability. Any term or provision of this Agreement that is determined to be
invalid or unenforceable by any court of competent jurisdiction in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction and such invalid or unenforceable provision shall be modified
by such court so that it is enforceable to the extent permitted by applicable
law.

17.
Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by an
internationally recognized overnight courier service, by facsimile or registered
or certified mail (postage prepaid, return receipt requested) to the respective
parties hereto at the latest addresses provided to the other party.

18.
Affiliates. Whenever used in the Agreement, the term “Affiliates” shall refer to
any parent, subsidiary, or other entity (including but not limited to any parent
or subsidiary of any such parent, subsidiary or other entity) connected to the
Company by common ownership and control, regardless of corporate form.



19.
Section 409A Compliance. Except as otherwise expressly provided in this
Agreement, any payment that would otherwise constitute deferred compensation
within the meaning of Section 409A of the Internal Revenue Code of 1986 (the
“Code”), as amended (“Section 409A”), shall be paid within 2 ½ months following
the end of the year in which such amount has been earned, but in no case later
than the December



- 10 -





--------------------------------------------------------------------------------







31st following the calendar year in which such compensation is otherwise earned.
Although the Company makes no guarantee with respect to the tax or other
treatment of payments or benefits under this Agreement and shall not be
responsible in any event with regard to this Agreement’s compliance with Section
409A, payments under this Agreement are intended to be exempt from or comply
with the applicable requirements of Section 409A and will be limited, construed
and interpreted in a manner so as to comply therewith. In furtherance of the
foregoing:


a.
notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” as defined for purposes of Section 409A,
then all payments to be made to the Executive hereunder due to the termination
of employment will be paid, or commence to be paid, on the earlier of the date
which is six (6) months after (x) the date that the Executive’s employment with
the Company is terminated; or (y) the date of death;

b.
notwithstanding any provision of this Agreement to the contrary, the Executive’s
employment with the Company will not be deemed to have been terminated unless
and until the Executive has had a “separation from service,” as determined under
Section 409A; and

c.
each payment that is part of a series of payment will be a single payment for
purposes of Section 409A.

20.
Section 280G. If any payment(s) or benefit(s) the Executive would receive
pursuant to this Agreement and/or pursuant to any other agreement or arrangement
would (a) constitute a “parachute payment” within the meaning of Section 280G of
the Code, (b) but for this Section, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), and (c) if the net-after tax amount
(taking into account all applicable taxes payable by the Executive, including
any Excise Tax) that the Executive would receive with respect to such payments
or benefits does not exceed the Reduced Amount, then such payment(s) or
benefit(s) (collectively, “Payments”) shall be reduced to the Reduced Amount.
The “Reduced Amount” shall be the largest portion of the Payments that can be
paid or provided without causing any portion of the Payments being subject to
the Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payments equal the Reduced Amount, reduction
shall occur in the following order: (i) first, any severance payments; (ii)
second, any other cash payments due under any other agreement between the
Company and the Executive; (iii) third, cancellation of the acceleration of
vesting of any stock options; (iv) fourth, cancellation of the acceleration of
vesting of any restricted stock and restricted stock units; and (v) lastly,
other non-cash forms of benefits. Calculations of the foregoing will be
performed at the expense of the Company by an accounting firm selected by the
Company. The determinations of such accounting firm shall be final, binding and
conclusive upon the Company and the Executive.

21.
Indemnification. The Executive shall not be liable to the Company for any loss,
damage or claim incurred by reason of any act or omission performed or omitted
by the Executive in good faith on behalf of the Company and in a manner
reasonably believed by the Executive to be within the scope of the authority
conferred on the Executive by this Agreement, except that the Executive shall be
liable for any such loss, damage or claim incurred by reason of the Executive’s
fraud or intentional malfeasance. To the fullest extent permitted by applicable
law, the Company shall indemnify the Executive for any loss, damage or claim
incurred by the Executive by reason of any act or omission performed or omitted
by the Executive in good faith on behalf of the Company and in a manner
reasonably believed by the Executive to be within the scope of the authority
conferred on the Executive by this Agreement, except that the Executive shall
not be entitled to be indemnified in respect of any loss, damage or claim
incurred by the Executive by reason of the Executive’s gross negligence or
willful misconduct with respect to



- 11 -





--------------------------------------------------------------------------------







such acts or omissions, as determined by a final and non-appealable arbitration
adjudication pursuant to the provisions of Section 18; provided, however, that,
for the avoidance of doubt, any indemnity under this Section shall be provided
out of and to the extent of Company assets only, and the members of the Company
shall have no personal liability on account thereof. To the fullest extent
permitted by applicable law, expenses (including reasonable and documented legal
fees) incurred by the Executive in defending any claim, demand, action, suit or
proceeding brought by any person or entity other than Company or any Affiliate
shall, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
the Company of an undertaking by or on behalf of the Executive to repay such
amount if it shall ultimately be determined that the Executive is not entitled
to be indemnified as authorized in this Section.
22.
Legal Fees of the Executive. The Company will pay, or reimburse the Executive,
for the reasonable legal fees and expenses incurred by the Executive’s legal
counsel in connection with entering into this Agreement up to twenty-five
thousand dollars ($25,000).

23.
Survival. The covenants, agreements, representations and warranties contained in
this Agreement shall survive the termination of the Term and the Executive’s
termination of employment with the Company or its Affiliates at any time and for
any reason.



[Signature Page Follows]








- 12 -





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties as of the first date written above.


EXECUTIVE:
 
 
 
SUTTER ROCK CAPITAL CORP.
 
 
 
 
 
 
/s/ Mark D. Klein
 
 
 
By:
/s/ Allison Green
Mark D. Klein
 
 
 
Name:
Allison Green
 
 
 
 
Title:
Chief Financial Officer, Chief Compliance Officer, Treasurer, and Corporate
Secretary














--------------------------------------------------------------------------------






Exhibit A


Permitted Activities


Provided that such involvement will not adversely impact in any material respect
Executive’s performance of his duties and obligations to the Company under this
Agreement, the Executive may engage in all activities of the Executive described
in the biography of the Executive as it appears on the Company’s most recent
Proxy Statement filed with the Securities and Exchange Commission.


1







--------------------------------------------------------------------------------






Exhibit B


FORM RELEASE AGREEMENT


This Release Agreement (“Release”) is entered into by and between Sutter Rock
Capital Corp., together with its parents, subsidiaries, predecessors, successors
and affiliates (the “Company”) and Mark D. Klein (the “Executive”) (each a
“Party,” collectively, the “Parties”).


WHEREAS, the Executive is currently employed by the Company as the
______________ of the Company;


WHEREAS, the Parties have entered into that certain employment agreement
effective as of April 28th, 2020 (the “Employment Agreement”);


WHEREAS, [the Company wishes to terminate the Executive’s employment without
Cause OR the Executive wishes to terminate employment for Good Reason (each as
defined in the Employment Agreement) OR the Executive’s employment has been
terminated due to Disability (as defined in the Employment Agreement) OR the
Executive’s employment has been terminated due to the Executive’s death]; and


WHEREAS, the Executive’s right to receive certain severance benefits as set
forth in the Employment Agreement is conditioned on the Executive executing this
Release.


In consideration of the mutual covenants and promises each Party has made to the
other as set forth in this Release and the Employment Agreement, the Parties
agree as follows:


1.
Separation Date. The Executive agrees that the Executive’s employment with the
Company shall end as of [_____________________] (the “Separation Date”). As of
the Separation Date, the Executive (a) shall cease to be an employee of the
Company, and (b) shall no longer be authorized to bind the Company or to hold
himself or herself out as an employee or agent of the Company. [During the
Executive’s employment through the Separation Date, the Executive agrees that
the Executive will reasonably assist in the transition of his or her duties and
responsibilities as reasonably directed by the Company.]



2.
Accrued Compensation and Benefits.



a.
Even if the Executive does not sign this Agreement, (A) the Company shall pay
the Executive, through the Separation Date, the Executive’s Accrued Benefits (as
defined in the Employment Agreement), and (B) (a) the Company shall offer the
Executive benefits to which the Executive is entitled under the Consolidated
Omnibus Budget Reconciliation Act of 1985 ("COBRA"), and (b) the Executive shall
retain all benefits under the Company's 401(k) plan in accordance with terms of
such plan.



b.
As of the Separation Date, the Executive shall cease to be entitled to any
further compensation, monies or other benefits from the Company, including
coverage under any benefits plans or programs sponsored by the Company as of the
Separation Date, except as otherwise expressly provided in this Release or
otherwise required by law.









1







--------------------------------------------------------------------------------







3.
Severance Benefits.



a.
Subject to the execution [and non-revocation] of this Release, and following the
Effective Date of this Release (as defined below), the Company will pay the
Executive the [(Severance Benefits as defined in, and in the accordance with the
terms set forth in, the Employment Agreement) OR (the Annual Bonus, Pro-Rated
Bonus, and accelerated vesting of equity as set forth in Section 8(a) OR Section
8(b) of the Employment Agreement (“Severance Payment”)].



b.
The Executive acknowledges and agrees that the [Severance Benefits OR Severance
Payment] (except the payments set forth in Section 2(a) hereof) are in lieu of
any other compensation due or payable to the Executive in connection with his or
her termination of employment, including, without limitation, any severance,
bonus, pay in lieu of notice, short or long-term incentive or any other
compensation or remuneration of any type. The Executive further acknowledges and
agrees that the compensation set forth in this Section is sufficient
consideration for the releases set forth herein, and that the Executive is not
otherwise entitled to this consideration. In the event that the Executive does
not sign[, or revokes,] this Release, the Executive shall not be entitled to any
portion of the [Severance Benefits OR Severance Payment].



4.
Release of Claims. In exchange for the consideration provided in this Release,
the Executive, on behalf of the Executive and the Executive’s heirs, executors,
representatives, agents, insurers, administrators, successors and assigns,
irrevocably and unconditionally fully and forever waives, releases and
discharges the Company and its current and former parent companies, subsidiaries
and any affiliated companies as well as any of their respective current and
former insurers, directors, officers, agents, shareholders, and employees, or
any of their predecessors, successors or assigns (collectively, the “Released
Parties”) from any and all claims, demands, actions, causes of actions,
obligations, judgments, rights, fees, damages, debts, obligations, liabilities
and expenses (inclusive of attorneys’ fees) of any kind whatsoever
(collectively, “Claims”), whether known or unknown, from the beginning of time
to the date of the Executive’s execution of this Release, including, without
limitation, any claims under any federal, state, local or foreign law, that the
Executive may have, have ever had or may in the future have arising out of, or
in any way related to, including but not limited to, (i) the Executive’s hire,
benefits, employment, termination or separation from employment with the Company
and any actual or alleged act, omission, transaction, practice, conduct,
occurrence or other matter; (ii) any and all claims for compensation of any type
whatsoever, including but not limited to claims for salary, wages, bonuses,
commissions, incentive compensation, vacation and/or severance (excluding claims
under any tax-qualified retirement plan or fully-insured welfare benefit plan);
and (iii) any and all claims arising under tort, contract and/or quasi-contract
law, including but not limited to claims of breach of an expressed or implied
contract, tortious interference with contract or prospective business advantage,
breach of the covenant of good faith and fair dealing, promissory estoppel,
detrimental reliance, invasion of privacy, nonphysical injury, personal injury
or sickness or any other harm, wrongful or retaliatory discharge, fraud,
defamation, slander, libel, false imprisonment, negligent or intentional
infliction of emotional distress. The Executive acknowledges and agrees that the
Executive is releasing the Released Parties from all claims relating to or
arising from the Executive’s employment with the Company to the fullest extent
permitted by law. The Executive further acknowledges and agrees that this
release provision includes, but is not limited to, rights and claims arising
under Title VII of the Civil Rights Act, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans with Disabilities
Act, the Genetic Information Nondiscrimination Act, the Family and Medical Leave
Act, and any state, municipal, or local statute, law, regulation or ordinance
relating to employment, disputed wages, discrimination, retaliation, or leave.





- 2 -





--------------------------------------------------------------------------------







5.
Release of Unknown Claims. For the purpose of implementing a full and complete
release, the Executive expressly acknowledges that the release in this Release
is intended to include in its effect, without limitation, claims that the
Executive did not know or suspect to exist in his or her favor at the time of
the execution of this Release, regardless of whether the knowledge of such
claims, or the facts upon which they might be based, would materially have
affected this Release, and that the consideration given under this Release was
also for the release of those claims and contemplates the extinguishment of any
such unknown claims. The Executive does hereby specifically assume such risk and
agrees that this Release and, except as otherwise set forth in the Release, the
releases contained herein shall and do apply to all unknown or unanticipated
results of any and all matters caused by or connected with his or her employment
with and separation from the Company, as well as those currently known or
anticipated.



6.
Waiver of Rights and Excluded Claims.



a.
The Executive waives any right to recover in a civil suit or proceeding brought
by any governmental agency or other individual on the Executive’s behalf against
the Company based on any act or omission arising or occurring prior to the date
of the execution of this Release, whether known or unknown at the time of
execution, or to participate in any such action brought by another individual.
The Executive acknowledges and agrees that under no circumstances will the
Executive be entitled to recover money damages or any other monies from the
Company other than those described in this Release. The Executive waives all
rights to monetary damages or individual relief resulting from any such charge
or complaint brought before the EEOC or equivalent state or local employment
rights agency.



b.
Notwithstanding the foregoing or anything to the contrary in this Release,
nothing contained in this Release (A) waives or releases the Executive’s right
to (i) file a charge or complaint, participate in proceedings conducted by, or
communicate with a government agency, (ii) to bring future claims arising after
the Separation Date, and/or (B) limits the Executive’s right to enforce the
terms of this Release.



7.
Return of Property. By signing this Release, the Executive represents that the
Executive has returned all Company property, including car, identification cards
or badges, access codes or devices, keys, laptops, computers, telephones, mobile
phones, hand-held electronic devices, credit cards, electronically stored
documents or files, physical files and any other Company property previously in
the Executive’s possession.



8.
Representations. The Executive represents that the Executive is the only person
able to assert any right or claim arising out of the Executive’s employment with
or separation from the Company. The Executive represents that the Executive has
not: (i) brought a charge or suit against the Company in connection with any of
the Claims, including, but not limited to, any claim or charge before the EEOC,
or (ii) assigned or transferred or purported to assign or transfer, to any
person or entity, any Claim or any portion thereof or interest therein which the
Executive may have against the Company.



9.
Notice and Revocation.



a.
The Executive acknowledges that the Executive was given at least [twenty-one
(21) OR forty-five (45)] days to consider the terms of this Release and consult
with an attorney of the Executive’s choice. To the extent that the Executive
elects to enter into this Release prior to the expiration of such period, the
Executive acknowledges that the Executive has done so voluntarily and has
knowingly waived the balance of such consideration period. The Executive
understands that, to



- 3 -





--------------------------------------------------------------------------------







be eligible for the [Severance Benefits OR Severance Payment], the Executive
must return this Release, signed and dated, no later than 11:59pm ET on the
[twenty-first (21st) OR forty-fifth (45th)] day after Executive receives this
Release, to the Company at: [ADDRESS].


b.
The Executive understands that Executive has seven (7) days from the date the
Executive signs this Release to revoke the Release by delivering notice of
revocation by 11:59pm ET to [ADDRESS] before the end of such seven-day period,
and that this Release will not become effective until the eighth (8th) day after
the Executive has delivered this Release, signed and dated, to the Company
without revoking the Release (“Effective Date”).



10.
Restrictive Covenants. The Executive acknowledges that, as a condition of
receipt of the [Severance Benefits OR Severance Payment], the Executive shall
continue to be bound by the covenants and obligations in the Employment
Agreement, to the extent that such covenants and obligations are meant to
survive the termination of the Executive’s employment.



11.
Confidentiality of Release. The Executive understands and agrees that the terms
of this Release are strictly confidential and shall not be disclosed to any
third party (other than the Executive’s immediate family, the Company, or legal
advisors or as required by law) without the prior written consent of the
Company.



12.
No Admission of Liability. The Executive agrees that the Company does not admit
any allegations made against it in any claims, charges, complaints, actions,
causes of action, suits, grievances, controversies, disputes, or demands.
Nothing contained in this Release, nor any of the acts taken thereunder, will be
deemed or construed as an admission of liability of any violation of any
applicable law, statute, ordinance, order, regulation, or constitution of any
kind.



13.
Reimbursement of Costs. The Executive agrees that, if the Executive violates the
terms of this release or brings suit against the Company based on events
occurring prior to the Executive signing this Release (other than to enforce the
terms of this Release), the Executive will reimburse the Company for any
attorney fees, costs, or other damages arising from the Executive’s breach of
the release.



14.
Governing Law, Arbitration, and Forum. This Release will be governed and
construed and enforced in accordance with the laws of the State of California
without regard to its conflicts of law rules. Any controversy, dispute or claim
arising out of this Release shall first be settled through good faith
negotiation. If the parties are unsuccessful at resolving the dispute through
negotiation, except for injunctive or other equitable relief or as otherwise
provided in this Release, any and all legal proceedings arising out of or
relating to this Release shall be resolved through a confidential arbitration
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”)
pursuant to the JAMS Employment Arbitration Rules and Procedures, or successor
rules then in effect and to the extent permitted by law. The rules and further
information are available at www.jamsadr.com. The Federal Arbitration Act, as
then in effect, shall govern the interpretation and enforcement of such
arbitration proceeding. The arbitrator shall apply California State law to the
merits of any dispute or claim, without reference to rules of conflict of law.
Any determination or decision by the arbitrator will be final and binding upon
the parties and may be enforced in any court of law. The parties agree that any
arbitration will take place on an individual, and not on a class, basis. Subject
to the provisions of this Section regarding arbitration, the Executive and the
Company hereby submit to the exclusive jurisdiction and venue of the federal and
state courts located in California for the resolution of any and all claims,
causes of action or disputes arising out of, related to the enforcement, if
necessary, of any arbitral award made pursuant to the provisions of this
Section, and the Executive agrees to waive any claim relating to forum non
conveniens.



- 4 -





--------------------------------------------------------------------------------









Executive Initials         Company Representative     
15.
Severability. Any term or provision of this Release that is determined to be
invalid or unenforceable by any court of competent jurisdiction in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Release or affecting the validity or
enforceability of any of the terms or provisions of this Release in any other
jurisdiction, and such invalid or unenforceable provision shall be modified by
such court so that it is enforceable to the extent permitted by applicable law.



16.
Counterparts. This Release may be executed in one or more counterparts, each of
which shall be deemed an original but all of which shall together be one and the
same agreement. The Parties agree that signatures transmitted by facsimile or
electronic mail will be deemed originals and that a facsimile, photocopy, or
scanned image of this Release, including without limitation counterparts and any
signature(s) or other marks thereon, shall be admissible in any legal,
administrative, or other proceeding related to this Release with the same weight
and binding effect as an original.



17.
Waiver; Amendments. Any waiver by either Party of a breach of any provision of
this Release will not operate as, or be construed to be, a waiver of any other
breach of such provision of this Release. The failure of either Party to insist
on strict adherence to any term of this Release on one or more occasions will
not be considered a waiver or deprive either Party of the right thereafter to
insist on strict adherence to that term or any other term of this Release.
Neither this Release nor any part of it may be waived, changed, or terminated
orally. Any waiver, amendment or modification must be in a writing signed by
both the Executive and the Company.



18.
Entire Agreement; Construction. This Release, together with the Employment
Agreement, contains the entire understanding of the Parties relating to the
subject matter of this Release and supersedes all other prior written or oral
agreements, understandings or arrangements between the Parties relating to the
subject matter of this Release. The Executive acknowledges that, in entering
into this Release, the Executive did not rely and has not relied on any
statements or representations not contained in this Release.



[Signature Page Follows]




- 5 -





--------------------------------------------------------------------------------









Executive’s Acknowledgment of Knowing and Voluntary Release


BY EXECUTING THIS RELEASE, I ACKNOWLEDGE:


I HAVE CAREFULLY READ THIS RELEASE AND I FULLY UNDERSTAND ALL OF THE PROVISIONS
OF THIS RELEASE.


I HAVE BEEN ENCOURAGED AND ADVISED IN WRITING TO SEEK ADVICE FROM COUNSEL OF MY
CHOOSING REGARDING THIS RELEASE AND HAVE DONE SO TO THE EXTENT I DEEM
APPROPRIATE.


[I HAVE BEEN GIVEN ADEQUATE TIME, TWENTY ONE (21) BUSINESS DAYS, TO REVIEW THE
RELEASE.]


IN SIGNING THIS RELEASE, I AM NOT RELYING ON ANY REPRESENTATION OR STATEMENT
(WRITTEN OR ORAL) NOT SPECIFICALLY SET FORTH HEREIN BY THE EMPLOYER OR ANY OF
ITS REPRESENTATIVES WITH REGARD TO THE SUBJECT MATTER, BASIS, OR EFFECT OF THIS
RELEASE OR OTHERWISE.
 
I WAS NOT COERCED, THREATENED, OR OTHERWISE FORCED TO SIGN THIS RELEASE. I AM
VOLUNTARILY SIGNING AND DELIVERING THIS RELEASE.


I UNDERSTAND THAT BY SIGNING THIS RELEASE I ACCEPT THE EMPLOYER’S OFFER.


_________


IN WITNESS WHEREOF, the Parties have executed this Release Agreement.




AGREED TO AND ACCEPTED:


By Executive:






______________________________________
Mark. D. Klein




DATE: _______________________________


For Company:


By:


____________________________________
Representative’s Signature


____________________________________
Name, Title
 


DATE: _____________________________







- 6 -



